Citation Nr: 1543555	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He also had subsequent service in the Missouri Army National Guard from April 1982 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was previously remanded by the Board in June 2012 and August 2014 for additional development and now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's bilateral hearing loss pre-existed his active military service and did not undergo a permanent increase in severity during the active duty.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA issued VCAA notice to the Veteran in the form of a March 2008 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding what actions he needed to undertake and how VA would assist him in developing his claim.  The VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records (STRs), Missouri National Guard treatment records, and VA Medical Center records have all been obtained.  The Veteran was asked to advise whether he was required to undergo regular audiology testing in connection with his post-service employment and to complete and return authorization forms for obtaining treatment records.  See June 2012 VA Letter.  The Veteran reported that he could not recall whether audiology examinations were part of his annual employment physicals.  See July 2012 Statement in Support of Claim.  The Veteran also reported that his employer's name changed several times during his thirty years of employment.  Id.  As the Veteran did not provide enough information to identify and locate the existing records and did not provide a release, VA has no duty to further assist in obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. § 3.159(c)(1)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain non-federal records).  All of the Veteran's STRs, National Guard records, and VA treatment records have been obtained.  Therefore, the Board finds that VA has satisfied its duty in this regard.

In addition, the Veteran was afforded two VA medical examinations for the disability on appeal, most recently in October 2012.  The October 2012 VA examiner also provided a December 2014 addendum.  The Board finds that the examinations with the addendum are adequate in order to evaluate the Veteran's entitlement to service connection for bilateral hearing loss, as they include interviews with the Veteran, a review of the record, and full physical examinations.  Therefore, the Board finds that the reports of record are adequate to adjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss, and no further examination is necessary.  The medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history to decide the Veteran's claim.  

As noted in the Introduction, this matter was before the Board in June 2012 and August 2014, at which times it was remanded for further development.  The Board finds that there has been substantial compliance with the remand directives.  In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).

In this regard, the Board notes that the June 2012 remand directed the AOJ to ask the Veteran to identify any additional treatment records and report whether he was required to undergo regular audiology testing in connection with his employment, to obtain those treatment and audiology records, to contact the Missouri Army National Guard to obtain the Veteran's National Guard treatment records, to obtain any additional VA Medical Center records, to obtain a supplemental medical opinion, and then readjudicate the Veteran's claim in a supplemental statement of the case.  In a June 2012 letter, the AOJ asked the Veteran to identify any additional treatment records and report whether he was required to undergo regular audiology testing in connection with his employment.  The AOJ added the Veteran's National Guard records and the VA Medical Center records to the claims file.  The Veteran underwent a VA examination in October 2012.  The VA examiner found that no aggravation of the Veteran's pre-existing bilateral hearing loss occurred from service.  The VA examiner relied on the Veteran's entrance examination and audiology tests from the Veteran's time in the National Guard to determine the Veteran's hearing sensitivity remained essentially unchanged from service enlistment to many years after service.  The claim was readjudicated by the AOJ in a December 2012 supplemental statement of the case.

In an August 2014 remand, the Board remanded the Veteran's claim for the AOJ to obtain an addendum from the VA examiner addressing whether the Veteran's bilateral hearing loss was permanently aggravated in service, using converted audiometric findings and discussing the Veteran's reports of increased hearing difficulty during service.  In December 2014, the VA examiner provided an addendum explaining that there was no permanent aggravation.  The VA examiner explained that there was no significant shift in the Veteran's hearing from entrance to separation under either conversion and that any reported shift in hearing during service was temporary.  The Veteran's claim was then readjudicated in a January 2015 supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives.  See, Stegall, supra.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his bilateral hearing loss claim.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be presumed, for certain chronic diseases, such as organic disease of the central nervous system, which develop to a compensable degree (10 percent) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  Sensorineural hearing loss is an organic disease of the nervous system and therefore a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  At the June 2008 and October 2012 VA examinations, the Veteran had sufficient hearing loss of both ears to satisfy the current disability requirement in 38 C.F.R. § 3.385.  Thus, the Veteran satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran contends that his bilateral hearing loss is the result of acoustic trauma due to his duties as a heavy equipment operator and from howitzer artillery fire in Vietnam.  See March 2008 Claim; May 2009 Substantive Appeal.  The Veteran's DD 214 shows his Military Occupational Specialty (MOS) was construction machine operator and he served abroad during the Vietnam War.  The Board concedes the Veteran's in-service noise exposure.

The Veteran's STRs document bilateral hearing loss on his August 1966 entrance examination.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's STRs reflect that he entered active military service with bilateral hearing loss.  The August 1966 service induction examination report shows puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
30
n/a
30
LEFT
5
5
35
n/a
35

The Veteran's physical profile (PULHES) was abnormal, with a "2" in the "H" or hearing/ear category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A "B" physical category was also recorded, the second highest classification of physical fitness; the Veteran was found fit for military service.

The Veteran's August 1966 auditory examination report shows at least mild hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding "the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss").  Both the June 2008 and October 2012 VA examiners found pre-existing bilateral hearing loss based on the entrance examination report.  In addition, the October 2012 examiner explained that the currently used ISO (ANSI) measurement units and the formerly used ASA units were both in use at the time of the August 1966 examination.  See December 2014 Addendum.  If the Veteran's entrance examination used the ASA standard, the Veteran had more than mild bilateral hearing loss at the time of his entrance examination.  Under either standard, the Veteran had bilateral hearing loss based on his entrance audiology examination.  

Since the Veteran's bilateral hearing loss was noted and recorded during his enlistment examination, he is not entitled to the presumption of soundness.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which a veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

If, as here, a pre-existing disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the Veteran's July 1968 separation examination showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
40
LEFT
10
5
5
n/a
25

In June 2008, the Veteran underwent a VA examination.  The VA examiner expressed a belief that the Veteran's 1968 separation audiology examination was not accurate.  The VA examiner stated that, without reviewing the Veteran's post-active duty (i.e., National Guard) hearing records, he could not opine as to whether the Veteran's pre-existing bilateral hearing loss was aggravated during service without resorting to mere speculation.  See June 2008 VA Examination; October 2008 Addendum.

In October 2012, after the Veteran's National Guard records were added to the claims file, the Veteran underwent a second VA examination.  The VA examiner checked the box for aggravation beyond normal progression, but then opined that the audiometric findings show no aggravation of the Veteran's pre-existing hearing loss in service beyond the normal progression of the disease.  The checking of the box appears to be a mistake in light of the explicit statement that there was no aggravation beyond the normal progression of the disease.  The VA examiner explained that, when comparing the Veteran's entrance and separation audiology examinations, the Veteran's hearing thresholds remained essentially the same or improved.  The VA examiner found that the Veteran's 1982 and 1986 National Guard audiology examinations supported the finding of no aggravation because they show that the Veteran's hearing sensitivity remained essentially unchanged from enlistment in 1966 to the post-active duty 1986 examination.

The October 2012 VA examiner provided an addendum in December 2014.  The VA examiner explained that two different standards (ASA and ISO) were used in hearing tests during the Veteran's service period.  The VA examiner found that there is no indication of a significant shift in the Veteran's hearing from enlistment to separation under either standard and therefore no aggravation of hearing loss during service.  The VA examiner added that the Veteran's 1982 audiology test results support that conclusion.  The VA examiner also cited research for the finding that exposure to hazardous noise does not always result in noise-induced hearing loss.  The VA examiner conceded noise exposure and the possibility of a temporary threshold shift as a result, but found no permanent aggravation.

The October 2012 VA examiner's opinion that the Veteran's pre-existing bilateral hearing loss was not aggravated in service is supported by the evidence in the record, including audiology tests during and after service.  The Veteran's statement that he experienced increased hearing loss during service was considered by the VA examiner and addressed by the VA examiner's statement that a temporary hearing shift could have occurred during service but was not permanent.  This finding is supported by the Veteran's separation examination and by the 1982 National Guard audiology examination showing no significant shift since enlistment.  

There is no independent medical evidence to support a finding that the Veteran experienced an increase in the severity of his hearing loss.  Based on the totality of the evidence of record, the Board finds that competent and probative evidence weighs against finding that the Veteran's bilateral hearing loss worsened beyond the natural progress of the disease during service.  The Board finds that the Veteran has not met the second element required to establish service connection.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


